      Case 3:19-cv-05064-MCR-HTC Document 14 Filed 05/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF FLORIDA
                               PENSACOLA DIVISION

 UNITED STATES OF AMERICA, ex rel.
 ROBERT V. SMITH,

        Plaintiff/Relator,                           Case No. 3:19-cv-05064-MCR/HTC

                v.                                   NOTICE OF APPEARANCE

 JAY A. ODOM,

        Defendant.




       PLEASE TAKE NOTICE that David C. Fulleborn of Hoyer Law Group, PLLC, hereby

enters his appearance as counsel for Plaintiff/Relator Robert V. Smith, in the above captioned

matter. All notices given or required to be giving in this case and all papers filed in this case should

be directed to the undersigned.


Dated: May 25, 2021                            HOYER LAW GROUP, PLLC
       Tampa, Florida
                                               /s/ David C. Fulleborn
                                               David C. Fulleborn
                                               FL Bar NO. 1008507
                                               Hoyer Law Group, PLLC
                                               2801 West Busch Blvd, Ste. 200
                                               Tampa, FL 33618
                                               Tele: 813-375-3700
                                               Email: dfulleborn@hoyerlawgroup.com

                                               Attorneys for Plaintiff/Relator Robert v. Smith
      Case 3:19-cv-05064-MCR-HTC Document 14 Filed 05/25/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 25, 2021, a copy of the foregoing was sent to all counsel of

record, and the United States, via ECF.

                                            HOYER LAW GROUP, PLLC

                                            /s/ David C. Fulleborn
